MEMORANDUM **
Manuel de Jesus Ramos-Delgado, native and citizen of El Salvador, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s decision denying his application for asylum and withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, INS v. Elias-Zacarias, 502 U.S. 478, 481 n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992), we deny the petition for review.
Substantial evidence supports the BIA’s conclusion that Ramos-Delgado did not establish past persecution or a well-founded fear of future persecution on account of a protected ground. See Molina-Morales v. INS, 237 F.3d 1048, 1051-52 (9th Cir.2001) (personal retribution is not persecution on account of a protected ground). Accordingly, Ramos-Delgado’s asylum and withholding of removal claims fail. See id. at 1052.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.